      Case 2:20-cv-02469-JWB-JPO Document 11 Filed 10/14/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 FAYE HILL JACKSON,

            Plaintiff,

            v.                                         Case No. 20-2469-JWB

 WAL-MART STORES EAST, LP (d/b/a WAL-
 MART STORES EAST I, LP),
 et al.,

            Defendants.

                                           ORDER

       On September 28, 2020, the court entered an order to show cause, instructing

defendants to file a status report to demonstrate the citizenship of the parties to establish

subject matter jurisdiction (ECF No. 8). Specifically, the ownership of defendant Wal-

Mart Stores East, LP was unclear. On October 13, 2020, defendants filed their response

(ECF No. 10). Defendants’ response addresses the membership of Wal-Mart Stores East,

LP. WSE Management, LLC is its general partner and WSE Investment, LLC is its limited

partner; the sole member of these LLCs is Wal-Mart Stores East, LLC. Walmart, Inc. is

the sole member of the LLC; there are no other owners. Wal-Mart Stores East, LP is

therefore a citizen of Delaware and Arkansas. The court finds that it has subject matter

jurisdiction over this case based on these assertions. Accordingly, the court finds that

defendants have satisfied their burden of showing why this case should not be dismissed

for lack of subject matter jurisdiction.

       IT IS SO ORDERED.



O:\ORDERS\20-2469-JWB-ORDER.DOCX
Case 2:20-cv-02469-JWB-JPO Document 11 Filed 10/14/20 Page 2 of 2




Dated October 14, 2020, at Kansas City, Kansas.

                                  s/ James P. O’Hara
                                 James P. O’Hara
                                 U.S. Magistrate Judge




                                   2
